Case 2:21-cv-00137-RCY-RJK Document 76 Filed 07/21/21 Page 1 of 4 PageID# 8077




                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF VIRGINIA
                            NORFOLK DIVISION

  CENTRIPETAL NETWORKS, INC.,         )
                                      )
                    Plaintiff,        )   C.A. No. 2:21-cv-00137-RCY-RJK
                                      )
       vs.                            )   PUBLIC VERSION - REDACTED
                                      )
  PALO ALTO NETWORKS, INC.,           )
                                      )
                    Defendant.        )
                                      )


                DECLARATION OF HANNAH LEE IN SUPPORT OF
                 PLAINTIFF CENTRIPETAL NETWORKS, INC.’S
                MOTION TO DISQUALIFY ROPES & GRAY LLP AS
             COUNSEL FOR DEFENDANT PALO ALTO NETWORKS, INC.
Case 2:21-cv-00137-RCY-RJK Document 76 Filed 07/21/21 Page 2 of 4 PageID# 8078




 I, Hannah Lee make the following declaration under penalty of perjury:

        1.      I am an attorney admitted to practice in the State of California. I am a partner at

 the law firm of Kramer Levin Naftalis & Frankel LLP and I am admitted pro hac vice in the

 above-captioned action representing Plaintiff, Centripetal Networks, Inc. (“Centripetal”). I

 make this declaration based upon my personal knowledge and documents herein, in support of

 Centripetal’s Motion to Disqualify Ropes & Gray as Counsel for Defendant Palo Alto

 Networks (“PAN”).




        I declare under penalty of perjury under the laws of the United States that the foregoing

 is true and correct. Executed on July 21, 2021, in Menlo Park, California.



                                                       Hannah Lee




                                                  2
Case 2:21-cv-00137-RCY-RJK Document 76 Filed 07/21/21 Page 3 of 4 PageID# 8079




 Dated: July 21, 2021                     Respectfully submitted,

                                          /s/ Stephen E. Noona
                                          Stephen E. Noona
                                          Virginia State Bar No. 25367
                                          KAUFMAN & CANOLES, P.C.
                                          150 West Main Street, Suite 2100
                                          Norfolk, VA 23510
                                          Telephone: (757) 624-3239
                                          Facsimile: (888) 360-9092
                                          senoona@kaufcan.com

                                          Paul J. Andre (pro hac vice)
                                          Lisa Kobialka (pro hac vice)
                                          James R. Hannah (pro hac vice)
                                          Hannah Y. Lee (pro hac vice)
                                          KRAMER LEVIN NAFTALIS
                                           & FRANKEL LLP
                                          990 Marsh Road
                                          Menlo Park, CA 94025
                                          Telephone: (650) 752-1700
                                          Facsimile: (650) 752-1800
                                          pandre@kramerlevin.com
                                          lkobialka@kramerlevin.com
                                          jhannah@kramerlevin.com
                                          hlee@kramerlevin.com

                                          Attorneys for Plaintiff,
                                          Centripetal Networks, Inc.




                                      3
Case 2:21-cv-00137-RCY-RJK Document 76 Filed 07/21/21 Page 4 of 4 PageID# 8080




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 21, 2021, I electronically filed the foregoing with the Clerk of

 the Court using the CM/ECF system, which will automatically send notification of electronic filing

 to all counsel of record.

                                                       /s/ Stephen E. Noona
                                                       Stephen E. Noona
                                                       Virginia State Bar No. 25367
                                                       KAUFMAN & CANOLES, P.C.
                                                       150 West Main Street, Suite 2100
                                                       Norfolk, VA 23510
                                                       Telephone: (757) 624-3239
                                                       Facsimile: (888) 360-9092
                                                       senoona@kaufcan.com




                                                  4
